DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the non-final office action on the merits of Application No. 17/376,073 filed on 07/14/2021. Claims 28-45 are pending. Claims 1-27 have been cancelled. Claims 28, 36 and 41 are independent claims. 

Priority
There is no foreign priority claimed. However, the certified copy has been filed with application no PCT/USA2018/037542, filed on 06/14/2018 with has PRO 62/519,760, filed on 06/14/2017 and has PRO 62/586,779, filed on 11/15/2017.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement portion that is selectively engageable…” in claim 32; and the “connect and disconnect member” of claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the structure of the engagement portion is disclosed as being circumferentially extending substantially flat surfaces or splines. The structure of the connect and disconnect member is disclosed as being a small hand tool such as a screwdriver or hand crank, or electric motor activated remotely.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable by Benedikt et al. (WO 2014/044277)(hereinafter “Benedikt”) in view of  Mazzarini et al. (US 2020/0189549 A1)(hereinafter “ Mazzarini”).
Regarding claim 28, Benedikt discloses an actuation mechanism (figs. 1, used for an actuator, see page 6, line 12-17), comprising:
 one or more motors (2) having a motor output shaft (not numbered but implicit) with a sun gear (3); 
a planetary gear assembly comprising: 
a fixed non-rotating ring gear (7); 
a carrier (12, illustrated but not labelled in fig. 1, see fig. 3 for equivalent carrier 12); 
an output ring gear (9); 
one or more planetary gears (5), wherein at least a portion of said one or more planetary gears are drivingly connected to at least a portion of said carrier (12) and said sun gear (3), said fixed non-rotating ring gear (7), and said output ring gear (9).
However, Benedikt fails to disclose said output ring gear is selectively rotatable; and said planetary gear assembly of said actuation mechanism is non-back drivable.
Mazzarini discloses an actuation system for a parking brake (fig. 1-3) wherein linear actuator (20) is connected to the output of a transmission (44) via second end of the tie rod (e.g. 48) wherein the second end of the tie rod is integral in transmission with a first screw and thread (e.g. 52, 56).  This necessarily provides for selective rotation of the output of the transmission since when the parking brake is engaged the transmission will not rotate and when the parking brake is not engaged the transmission may rotate.  Furthermore, the transmission is non-back drivable. (see para 22, 60, 62, 68, 103).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to have used the actuator of Benedikt for a parking system such as that taught by Mazzarini in order to increase the uses for the linear actuator of Benedikt, i.e., to be able to also use this actuator as a parking brake increasing the possible uses and/or in order to provide a parking brake feature in Benedikt to avoid inadvertent movement of the vehicle during a parking state. 
As modified, i.e., using the actuator to engage with a screw thread mechanism and parking brake, the actuation mechanism would have output ring gear (Benedikt, 9) that is selectively rotatable; and said planetary gear assembly of said actuation mechanism is non-back drivable.

    PNG
    media_image1.png
    624
    647
    media_image1.png
    Greyscale

                                      Fig. A: Annotated fig. 1 of Benedikt
Regarding claim 29, Benedikt/ Mazzarini discloses the actuation mechanism of claim 28, Benedikt further discloses wherein at least a portion of said fixed non- rotating ring gear (7) is integrally connected to at least a portion of a housing.  
Regarding claim 30, Benedikt/ Mazzarini discloses the actuation mechanism of claim 28, Benedikt further discloses wherein said one or more planetary gears (5) have an outer surface (has no character numeral), a first end portion, a second end portion and an intermediate portion  (see the annotated fig. A above) interposed between said first and second end portions,
wherein a first plurality of planetary gear teeth (6) circumferentially extend from at least a portion of said outer surface of said first end portion of said one or more planetary gears; 
wherein at least a portion of said first plurality of planetary gear teeth (6) are complementary to and meshingly engaged at least a portion of a plurality of ring gear teeth (8) on said fixed non- rotating ring gear (7); 
wherein a second plurality of planetary gear teeth (11) circumferentially extend from at least a portion of said outer surface of said second end portion of said one or more planetary gears; and 
wherein at least a portion of said second plurality of planetary gear teeth (11) are complementary to and meshingly engaged with at least a portion of a plurality of output ring gear teeth (10) circumferentially extending from at least a portion of an inner surface of said output ring gear.  
Regarding claim 31, Benedikt/ Mazzarini discloses the actuation mechanism of claim 30, Benedikt further discloses wherein said first plurality of planetary gear teeth (6) have an outermost diameter;
 wherein said second plurality of planetary gear teeth (11) have an outermost diameter; and 
wherein said outermost diameter of said second plurality of planetary gear teeth (11) is smaller than said outermost diameter of said first plurality of planetary gear teeth (6) of said one or more planetary gears. (see fig. 1)

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view of  Mazzarini et al. (US 2020/0189549 A1) as set forth in the rejection of claim 28 and further in view of Kitabatake et al. (US 2015/0314770 A1) (hereinafter “Kitabatake”).
 Regarding claim 33, Benedikt as modified teaches all the elements of invention as described in claim 28, but fails to specifically teach at least a portion of said output ring gear is drivingly connected to at least a portion of a parking mechanism. 
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein output ring gear (13) is drivingly connected to at least a portion of a parking mechanism (3) comprising a cam (not numbered, a tapered portion at the tip of the rod 7, see para 37) that selectively drives a parking pawl (5) into and out of engagement with a parking gear (4) (see para 35-36);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road (see para 7-9 of Kitabatake) and/or so that the parking brake can engage or disengage the gear using an inexpensive and simple (not mechanically complex) linear actuator. 
Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view of BROWN et al. (US 20180003277 A1).
Regarding claim 36, Benedikt discloses an actuation mechanism (fig. 1, used for an actuator, see page 6, line 12-17), comprising:
a rotary input member (not numbered, but implicit) having a sun gear (3) fixed thereon, 
a stepped planetary gear (5) having a carrier (12) (12, illustrated but not labelled in fig. 1, but in fig. 3), each of said one or more stepped planetary gears having a first portion axially aligned with a second portion, (see the annotated fig. A above) and first or second portion of each of said one or more stepped planetary gears drivingly connected to said sun gear (4); a first ring gear (7) having radially inward facing teeth  (8) and drivingly connected to said first portion of each of said one or more stepped planetary gears, the first ring gear mountable to a non-rotating housing; and a rotatable output member (9) having radially inward facing teeth (10) and forming a second ring gear, the second ring gear drivingly connected to said second portion of each of said one or more stepped planetary gears.  
However, Benedikt fails to disclose Docket No. DAN193120PCTUS/10172 AXL one or more stepped planetary gears rotatably captured within said carrier. 
BROWN discloses a split ring planetary drive train ( fig.3) wherein planet gears (e.g. 12, 14, 16) are captured within a carrier (38) wherein the carrier (38) has a first plate (39) and a second plate (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to arrange the planet gears within the carrier as taught by BROWN in order to support the center of the gears to reduce the possibility of bending or torsion of the two step planetary gear. 
Regarding claim 37, Benedikt/ BROWN teaches the actuator of claim 36, Benedikt  further discloses wherein the rotary input member comprises a motor shaft extending from an electric motor (2) , the sun gear comprises radially outward facing teeth (4), with the teeth of the sun gear drivingly connected to the first portion or the second portion of each of the one or more stepped planetary gears, and wherein the first portion has a different diameter than the second portion. (see the annotated fig. A above) 
Regarding claim 38, Benedikt/ BROWN teaches the actuator of claim 37, Benedikt  further discloses wherein the first ring gear (7) is fixably mounted to the non- rotating housing, and is in a fixed position relative to a non-rotating portion of the electric motor.  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view BROWN et al. (US 20180003277 A1) as set forth in the rejection of claim 36 and further in view of Kitabatake et al. (US 2015/0314770 A1) (hereinafter “Kitabatake”).
 Regarding claim 39, Benedikt/ BROWN as modified teaches all the elements of invention as described in claim 36, but fails to teach at least a portion of said output ring gear is drivingly connected to at least a portion of a parking mechanism. 
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein output ring gear (13) is drivingly connected to at least a portion of a parking mechanism (3) comprising a cam (not numbered, a tapered portion at the tip of the rod 7, see para 37) that selectively drives a parking pawl (5) into and out of engagement with a parking gear (4) (see para 35-36);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt/ BROWN to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road (see para 7-9 of Kitabatake) and/or so that the parking brake can engage or disengage the gear using an inexpensive and simple (not mechanically complex) linear actuator. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view BROWN et al. (US 20180003277 A1) as set forth in the rejection of claim 36 and further in view of Mazzarini et al. (US 2020/0189549 A1).
 	Regarding claim 40, Benedikt/ BROWN teaches the actuator of claim 36, Benedikt  further discloses wherein the first ring gear comprises a fixed non-rotating ring gear integrally connected to at least a portion of said non-rotating housing, but fails to disclose wherein said rotatable output member of said actuator is non-back drivable.  
 	Mazzarini discloses an actuation system for a parking brake (fig. 3) wherein linear actuator (20) is connected to the output of a transmission (44) via second end of the tie rod (e.g. 48) wherein the second end of the tie rod is integral in transmission with a first screw and thread (e.g. 52, 56).  This necessarily provides for selective rotation of the output of the transmission since when the parking brake is engaged the transmission will not rotate and when the parking brake is not engaged the transmission may rotate.  Furthermore, the transmission is non-back drivable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to have used the actuator for the parking system as taught by Mazzarini so that the actuation system in order to increase the uses for the linear actuator of Benedikt, i.e., to be able to also use this actuator as a parking brake increasing the possible uses and/or in order to provide a parking brake feature in Benedikt to avoid inadvertent movement of the vehicle during a parking state.
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view of BROWN et al. (US 20180003277 A1).
Regarding claim 41, Benedikt discloses an actuation mechanism (fig. 1, used for an actuator, see page 6, line 12-17), comprising:
a rotary input member (not numbered, but implicit) having a sun gear (3) fixed thereon, 
a stepped planetary gear (5) having a carrier (12) (12, not labelled in fig. 1, but in fig. 3), each of said one or more stepped planetary gears having a first portion axially aligned with a second portion, (see the annotated fig. A above) and the first portion of each of said one or more stepped planetary gears having teeth (6) meshably engaged with teeth of said sun gear (4); a first ring gear (7) having radially inward facing teeth  (8) meshably engaged with teeth of said first portion (6) of each of said one or more stepped planetary gears, the first ring gear fixedly mountable to a non-rotating housing; and a rotatable output member (9) having radially inward facing teeth (10) and forming a second ring gear, the second ring gear meshably engaged with teeth of said second portion (11) of each of said one or more stepped planetary gears.  
However, Benedikt fails to disclose Docket No. DAN193120PCTUS/10172 AXL one or more stepped planetary gears rotatably captured within said carrier. 
BROWN discloses a split ring planetary drive train ( fig.3) wherein planet gears (e.g. 12, 14, 16) are captured within a carrier (38) wherein the carrier (38) has a first plate (39) and a second plate (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to arrange the planet gears within the carrier as taught by BROWN in order to support the center of the gears to reduce the possibility of bending or torsion of the two step planetary gear. 
Regarding claim 42, Benedikt/ BROWN teaches the actuator of claim 41, Benedikt  further discloses wherein the sun gear comprises radially outward facing teeth (4), with the teeth of the sun gear meshably engaged with teeth of the first portion of each of the one or more stepped planetary gears, and wherein the first portion has a different diameter than the second portion. (see the annotated fig. A above) 
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view BROWN et al. (US 20180003277 A1) as set forth in the rejection of claim 41 and further in view of Mazzarini et al. (US 2020/0189549 A1).
 	Regarding claim 43, Benedikt/ BROWN teaches the actuator of claim 41, Benedikt  further discloses wherein the first ring gear comprises a fixed non-rotating ring gear integrally connected to at least a portion of said non-rotating housing, but fails to disclose wherein said rotatable output member of said actuator is non-back drivable.  
 	Mazzarini discloses an actuation system for a parking brake (fig. 3) wherein linear actuator (20) is connected to the output of a transmission (44) via second end of the tie rod (e.g. 48) wherein the second end of the tie rod is integral in transmission with a first screw and thread (e.g. 52, 56).  This necessarily provides for selective rotation of the output of the transmission since when the parking brake is engaged the transmission will not rotate and when the parking brake is not engaged the transmission may rotate.  Furthermore, the transmission is non-back drivable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to have used the actuator for the parking system as taught by Mazzarini so that the actuation system in order to increase the uses for the linear actuator of Benedikt, i.e., to be able to also use this actuator as a parking brake increasing the possible uses and/or in order to provide a parking brake feature in Benedikt to avoid inadvertent movement of the vehicle during a parking state.
Regarding claim 44, Benedikt/ BROWN teaches the actuator of claim 41, Benedikt  further discloses wherein the first ring gear comprises a fixed non-rotating ring gear fixedly mounted  to at least a portion of said non-rotating housing, and teeth of the rotatable output member (10) meshably engaged with teeth of the second portion of each of the one or more stepped planetary gears (11), but fails to disclose prevents the rotatable output member from being back driven.  
 	Mazzarini discloses an actuation system for a parking brake (fig. 3) wherein linear actuator (20) is connected to the output of a transmission (44) via second end of the tie rod (e.g. 48) wherein the second end of the tie rod is integral in transmission with a first screw and thread (e.g. 52, 56).  This necessarily provides for selective rotation of the output of the transmission since when the parking brake is engaged the transmission will not rotate and when the parking brake is not engaged the transmission may rotate.  Furthermore, the transmission is non-back drivable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt to have used the actuator for the parking system as taught by Mazzarini so that the actuation system in order to increase the uses for the linear actuator of Benedikt, i.e., to be able to also use this actuator as a parking brake increasing the possible uses and/or in order to provide a parking brake feature in Benedikt to avoid inadvertent movement of the vehicle during a parking state.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Benedikt et al. (WO 2014/044277) in view BROWN et al. (US 20180003277 A1) as set forth in the rejection of claim 41 and further in view of Kitabatake et al. (US 2015/0314770 A1).
 Regarding claim 45, Benedikt/ BROWN as modified teaches all the elements of invention as described in claim 41, but fails to teach at least a portion of said output member is drivingly connected to at least a portion of a parking mechanism. 
Kitabatake teaches a similar power transmission device (fig. 1 and 2) wherein output ring gear (13) is drivingly connected to at least a portion of a parking mechanism (3) comprising a cam (not numbered, a tapered portion at the tip of the rod 7, see para 37) that selectively drives a parking pawl (5) into and out of engagement with a parking gear (4) (see para 35-36);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Benedikt/ BROWN to employ the parking device with the ring gear as taught by Kitabatake so that the power transmission device can positively rotate a first rotary machine and disengage the parking device at a time the command to disengage the parking device is received on a climbing road (see para 7-9 of Kitabatake) and/or so that the parking brake can engage or disengage the gear using an inexpensive and simple (not mechanically complex) linear actuator. 
Allowable Subject Matter
Claims 32, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to each of claims 32 and 34, the prior art does not disclose or render obvious the combination of features as claimed.  Specifically, the combination of the selectively engagement ring gear and selectively engageable carrier as these are recited is not disclosed in the prior art and it would not have been obvious to have added the carrier selective engagement to rotate the carrier in the combination of Benedikt and Mazzarini since there is no reason in this combination why one would rotate a middle carrier that is not an input or output of the transmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644. The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Any Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655

/STACEY A FLUHART/Primary Examiner, Art Unit 3659